Citation Nr: 0619967	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-379 31A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) based on 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  The appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2004 that 
denied service connection for the cause of the veteran's 
death and another rating decision dated in January 2005 that 
denied DIC under 38 U.S.C.A. § 1151.  

Specifically, the appellant contends that VA treatment 
provided to the veteran in the month prior to his death at 
the Allentown VA Outpatient Clinic (VAOPC) resulted in a 
coronary artery thrombosis and an acute myocardial infarction 
which led to the veteran's death. 

In May 2006, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  

During her hearing, it appears the appellant raised a claim 
of service connection for type II diabetes, for accrued 
benefits purposes.  This issue has not yet been adjudicated 
by the agency of original jurisdiction (AOJ), as such, it is 
referred back to the AOJ for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

At the outset of this discussion, during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  

The Board notes that the RO issued letters dated in December 
2002 and September 2004 that notified the appellant of the 
type of evidence necessary to establish service connection 
for the cause of the veteran's death and DIC based on 
38 U.S.C.A. § 1151.  
 
However, the appellant was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the issues on appeal.  As these questions are currently 
involved, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the appellant that an effective date for the award of 
benefits will be assigned if service connection for the cause 
of the veteran's death is granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

In this case, the Board finds that additional development is 
necessary in order fairly decide the appellant's claims 
regarding the cause of the veteran's death.  The veteran's 
service personnel records reflects about 8 months of foreign 
service in Korea.  

A review of the veteran's service medical records reflects no 
clinical findings on the November 1971 separation report of 
medical examination.  Only a right index finger scar was 
noted.  On the veteran's November 1971 report of medical 
history, he indicated problems with hay fever.  

The veteran's June 2002 death certificate indicates that the 
veteran's cause of death was from coronary artery thrombosis 
with occlusive coronary artery disease and acute myocardial 
infarction.  Other significant factors contributing to death 
but not resulting in the underlying cause of death included 
cardiomyopathy, hypertension, smoking, and diabetes mellitus 
type II.  

With regard to the appellant's DIC claim, the current version 
of 38 U.S.C.A. § 1151 (applicable to claims received by VA on 
or after October 1, 1997; see VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (June 8, 1998)) provides, in pertinent part, that DIC 
may be awarded for the death of a veteran if the death was 
not the result of the veteran's willful misconduct; if the 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, either by a VA employee or in a VA 
facility as defined in 38 U.S.C.A. § 1701(3)(A); and if the 
proximate cause of the death was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2005).  

As indicated on the veteran's June 2002 death certificate, 
the Board notes that an autopsy of the veteran was conducted 
by a county coroner.  In an August 2003 independent medical 
opinion obtained by the appellant, the reviewing doctor made 
references to this autopsy report.  However, the autopsy 
report does not appear in the veteran's claims file.  

Also, the appellant testified that the veteran was never 
treated for any heart problems, but that he underwent a 
herniation operation at a private hospital in which an 
electrocardiogram (EKG) was conducted.  The appellant stated 
that they were told the veteran had been having silent heart 
attacks.  

The Board notes that records dated in October 2001 reflect 
private medical treatment for diabetic polyneuropathy and 
osteoarthritis.  There is no evidence in the claims file 
regarding the hernia operation or the EKG report.  In this 
regard, the RO should attempt to obtain the June 2002 autopsy 
report and any outstanding medical evidence and then 
associate it with the claims file.  

After obtaining the requested medical evidence, or a negative 
response to a request for this information, the RO should 
obtain a VA medical opinion.  In this case, the Board finds a 
VA medical opinion is needed to determine whether the 
veteran's coronary artery thrombosis and myocardial 
infarction were causally or etiologically related to his 
service in the military, or to VA care in the manner alleged.  
See 38 U.S.C.A. § 5103A(d)(1) (West 2002 and Supp. 2005); 38 
C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the evidence 
necessary to substantiate her service 
connection for the cause of the veteran's 
death claims and DIC benefits under 38 
U.S.C.A. § 1151, and as to the 
information or evidence needed to 
establish an effective date for these 
claims as outlined in Dingess/Hartman, 
supra.

2.  The RO should take the necessary 
steps in order to obtain a copy of the 
veteran's June 11, 2002 autopsy report 
from the Northampton County Coroner's 
Office.  

Also, the RO should obtain any 
outstanding private treatment records for 
the veteran from his private health care 
providers, namely, Dr. M. Arastu, Dr. J. 
Frommer, and records of hernia operation 
from St. Luke's Hospital.   

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the autopsy report, the RO is 
unable to secure same, the RO must notify 
the appellant and (a) state that the RO 
was unable to obtain the autopsy report; 
(b) briefly explain the efforts that the 
RO made to obtain it; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The appellant 
and her representative must then be given 
an opportunity to respond.  

4.  Thereafter, the RO should readjudicate 
the issues of service connection for the 
cause of the veteran's death and 
entitlement to DIC based upon 38 U.S.C.A. 
§ 1151.  If the determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


